RODGERS, Presiding Justice.
ON MOTION TO DISMISS
The State of Mississippi has filed a Motion to Dismiss the appeal of the appellants on the ground that the record on appeal to this Court from the Circuit Court of Greene County, Mississippi, does not include the transcript of the judgment from the Justice of the Peace Court to the Circuit Court to accord with Mississippi Code Annotated Section 11-51-87 (1972).
The many cases cited under the above section holding that the Supreme Court acquired no jurisdiction in cases where the copy of the judgment of the Justice of the Peace was not included in the record on appeal are overruled because of two statutes — Mississippi Code Annotated Sections 11-3-35 and 99-35-143 (1972) — which were apparently overlooked by the early cases.
See Whittington v. State, 218 Miss. 631, 67 So.2d 515 (1953), which expressly overruled Travillion v. State, 206 Miss. 236, 39 So.2d 773 (1949); McCluney v. State, 162 Miss. 333, 138 So. 356 (1931).
The motion to dismiss is overruled and the case is set for hearing on the merits.
All Justices concur.